DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 2/24/2022. As directed by the amendment, claim 1 was amended, and claims 8 and 10-27 were cancelled, and no new claims were added. Thus, claims 1-7 and 9 are presently pending in this application
Claims 1-7 and 9 are allowed based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because in fig. 4A, the reference numerals “1” and “17” should be provided with a descriptive text. Reference numerals “1” and “17” in figs. 4B, 4C, 5A, 5B, 5C, 6, 7A, 7B, 7C, 13, 14, and 15, reference numeral “16” in figs. 5C, 16, reference numeral “17” in figs. 10, 11, 12, and reference numeral “100” in figs. 13-15  are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “2”, “3”, “4”, “5”, in figs. 4A, 7A, and 9, reference numerals “7”, “8”, “9”, and “10” in fig. 4B, reference numerals “12”, “13”, “14” and “15” in fig. 4C, reference numerals “57”, “58”, “59” in figs. 10-12, reference numeral “31” in fig. 7C, reference numeral “32” in fig. 7C, reference numeral “19” in figs. 5A, 5B, 5C, 6 are not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant agreed to file a replacement drawings. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David King on 5/4/2022. 

The application has been amended as follows:

1. 	(currently amended) A method of lowering blood sugar level of 
                      measuring the human patient's blood sugar level prior to treating; 
           activating an 
subjecting a limb extremity of the human patient including a vascular system containing red blood cells and surrounding muscle tissue wherein the limb extremity is one of an arm, or a hand, or a leg, or a foot to the 2 or higher up to 1.0 mJ/mm2 to lower the patient's high blood sugar levels by emitting the , wherein the shock waves comprise  amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle; and 
measuring the patient's blood sugar level after the treatment wherein the human patient has an elevated baseline blood sugar level prior to treating the limb extremity which is lowered from the elevated baseline blood sugar level after treatment.

2. 	(currently amended) The method of lowering blood sugar level of 

3. 	(currently amended) The method of lowering blood sugar level of 

4. 	(currently amended) The method of lowering blood sugar level of 

5. 	(currently amended) The method of lowering blood sugar level of 

6. 	(currently amended) The method of lowering blood sugar level of 

7. 	(currently amended) The method of lowering blood sugar level of 

9. 	(currently amended) The method of lowering blood sugar level of 

Response to Arguments
Applicant’s arguments, see pages 6-13 of the remarks, filed on 2/24/2022, with respect to the 112(b) and 103 have been fully considered and are persuasive.  The rejections of 1-7 and 9 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schultheiss (2006/0100550), Openstax (“Anatomy & Physiology”) and Maharaj (2012/0093764) do not specifically disclose the claimed method as presented in the claims 1-7 and 9. 
Schultheiss discloses a method of treating a human patient (see paragraph 0002) exhibiting high blood sugar levels (paragraph 0186, Schultheiss discloses using the method to treat indication of diabetes, a patient having diabetes is a patient exhibiting high blood sugar levels) comprises the steps of: activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves (see paragraphs 0106 and 0154-0157); and subjecting an extremity of the human patient including a vascular system containing red blood cells and surrounding muscle tissue wherein the extremity is the skin and muscle (see paragraph 0028, Schultheiss discloses that the acoustic shock wave generator focus on tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, wherein heart is part of the vascular system), to the acoustic shock waves by stimulating through the extremity wherein the extremity of the human patient is positioned within a path of the emitted pressure pulses or acoustic shock waves and away from a geometric focal volume or point of the emitted pressure pulses or acoustic shock waves (see paragraph 0028, Schultheiss discloses that the method of stimulating a substance comprises the steps of activating an acoustic shock wave generator or source to emit acoustic shock waves, and subjecting the substance to the acoustic shock waves stimulating said substance wherein the substance is positioned within a path of the emitted shock waves and away from a geometric focal volume or point of the emitted shock waves) by emitting 500 or more shock waves at a low pulse energy of 0.1 mJ/mm^2 or higher up to 1.0 mJ/mm^2 to remotely lower the patient’s high blood sugar levels (see paragraph 0106, Schultheiss discloses that the energy density is in the range of 0.0001 mJ/mm^2 to 1.0 mJ/mm^2, Schultheiss further disclose that the treatments provide 2000 to 6000 acoustic shock waves, furthermore, since Schultheiss disclose the method as claimed, the shock waves being applied would remotely lower the patient’s high blood sugar levels in the same manner as the applicant’s method) and wherein the human patient has an elevated baseline blood sugar level prior to treating which is lowered from the elevated baseline blood sugar level after treatment (see paragraphs 0186, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would lower a patient’s blood sugar level, since to treat is to cure or heal), 
Openstax teaches that it is well-known in the art that muscles, tissue and skin can be found on a limb extremity including leg, arm, and foot of the patient (see pages 14, 425 and full disclosure).
Maharaj teaches a method for treating diabetes, comprising measuring the human patient’s blood sugar level prior to treating and measuring the patient’s blood sugar level after the treatment (see paragraph 0018 and full disclosure).
However, Schultheiss discloses treating indication of diabetes, not a method of lowering blood sugar level of a human patient exhibiting high blood sugar level, furthermore, Schultheiss does not specifically disclose that the tissue on a limb extremity could be an area that shock waves are subjected to in order to treat diabetes, let alone, for the purpose of lowering blood sugar, therefore, Schultheiss fail to disclose a method of lowering blood sugar level of a human patient exhibiting high blood sugar levels comprising the step of measuring, activating shock waves generator to emit acoustic shock waves and subjecting a limb extremity of the human patient with a low pulse energy of 0.1 mJ/mm2 or higher up to 1.0 mJ/mm2 to lower the patient's high blood sugar levels by emitting the acoustic shock waves through the limb extremity along a path through the skin and into muscle tissue, wherein the shock waves comprise  amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle, therefore, to modify Schultheiss with Openstax and Maharaj to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Therefore, claims 1-7 and 9 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spector (2017/0196766) is cited to show a method of subjecting shock waves to the renal structures to improve kidney function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785